March 28, 2017 VIA EDGAR Ms. Mindy Hooker Staff Accountant Division of Corporation Finance Securities and Exchange Commission treet N. E. Washington, D. C. 20549-7010 Re: Hovnanian Enterprises, Inc. Form 10-K for the year ended October 31, 2016 Filed December 20, 2016 Form 10-Q for the period ended January 31, 2017 Filed March 8, 2017 Form 8-K filed on March 8, 2017 File No. 1-8551 Dear Ms. Hooker: Hovnanian Enterprises, Inc. (the “Company”) hereby confirms receipt of the letter dated March 27, 2017, containing comments of the Staff of the Securities and Exchange Commission with regard to the Company’s Form 10-K for the year ended October 31, 2016, Form 10-Q for the period ended January 31, 2017 and Form 8-K filed on March 8, 2017 (the “Letter”). As discussed during a telephone call with you on March 28, 2017, the Company intends to submit its response to the Letter by Friday, April 21, 2017. Please contact the undersigned at 732-383-2698 if you would like to discuss further, and we appreciate your consideration. Sincerely, /s/ Brad G. O’Connor Brad G. O’Connor Vice President, Chief Accounting Officer and Corporate Controller cc: John Cash, Branch Chief Jeanne Baker, Assistant Chief Accountant J. Larry Sorsby, Executive Vice President and Chief Financial Officer
